Citation Nr: 1702934	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  14-00 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for degenerative disc disease (DDD), L5-S1, currently rated as 20 percent disabling.

2.  Entitlement to a compensable disability rating for laceration right shin with acute osteomyelitis.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) as due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Karla A. Kazmierczak, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to July 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Texas. 

In March 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a videoconference convened at the RO.  A copy of the hearing transcript has been included in the record.  

The Board notes that in a May 1993 rating decision the RO denied service connection for peripheral neuropathy.  However, the denial was related to peripheral neuropathy of the upper extremities related to the cervical spine.  At the time, the Veteran did not claim nor was peripheral neuropathy of the lower extremities adjudicated.  Regardless, there is a different cause of the lower extremity neuropathy.  Therefore, the claim on appeal is one of first instance and not a request to reopen a previously denied claim.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased disability rating for DDD L5-S1 and laceration of the right shin with acute myelitis.  He also seeks service connection for peripheral neuropathy of the lower extremities and entitlement to TDIU.  After a review of the claim file, the Board finds that additional development is needed prior to deciding the issues on appeal.

Regarding the increased disability issues, during his hearing before the undersigned VLJ, the Veteran indicated that his back disability and right leg disability had increased in severity since the most recent VA examinations in January 2012 and October 2010, respectively.  Specifically, the Veteran testified that he now has issues with his back every day on a nonstop basis, has flares ups one or two times a day, has problems standing for long periods of time, and has problems bending over.  Regarding his right leg, he testified he has a sharp knife-like pain on his scar.  Additionally, the October 2010 VA examination diagnosed the Veteran with progressively worsening osteomyelitis.  As such, there is an implication that the disability would increase in severity with the passage of time.  As such, a new VA examination should be conducted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

In a March 2016 letter, the Veteran's attorney stated that the Veteran was receiving Social Security Administration (SSA) disability benefits until March 1, 2016.  A review of the file shows that SSA records have not been obtained.  On remand, these records should be obtained and associated with the claim file.

Additionally, VA outpatient disability records of November 2013, found at VBMS entry dated November 8, 2013, notes the Veteran was in receipt of Vocational Rehabilitation benefits.  Other correspondence of record shows the veteran was awarded Vocational Rehabilitation subsistence at different times.  On remand, Vocational Rehabilitation records should be obtained and associated with the claim file as they may contain evidence which is relevant to the issues on appeal, especially considering the Veteran's claim for TDIU.

Regarding the issue of service connection for peripheral neuropathy of the lower extremities, the Veteran has argued, during the course of the appeal, several theories of entitlement.  The Veteran has argued that his peripheral neuropathy of the bilateral lower extremities was caused by a back injury in service, is related to the currently service connected lumbar spine disability, and/or was caused by frostbite incurred in service during SEAL training.  

More specifically, correspondence of record from the Veteran states that the Veteran has been told by medical professionals that he incurred neurological damage of the lower extremities when he injured his back in service.  

In regards to the frostbite, at the April 2016 hearing, the Veteran testified that he experienced frostbite in service while digging holes and doing push-ups in freezing water during SEAL training in service.  He testified this exposure to extremely cold water and the ensuing frostbite caused his current peripheral neuropathy of the lower extremities.  

A review of the claim file shows that the Veteran's personnel records have not been associated with the claim file.  As such, the Board cannot confirm if the Veteran indeed underwent SEAL training in service.  Therefore, the service personnel records should be obtained and associated with the claim file.  

Further, the Veteran has submitted a private medical opinion of Augusts 2016 wherein the physician, Dr. M. S., opined that the Veteran's peripheral neuropathy of the lower extremities was caused by frostbite experienced in service.  The physician also opined that the pain on the feet is aggravated by the back disability.  While the Veteran has been afforded VA examinations and opinions have been obtained regarding the etiology of the peripheral neuropathy of the bilateral lower extremities, these opinions need to be supplemented.  

The June 2011 VA examiner only provided an etiology opinion as to whether the peripheral neuropathy of the lower extremities was caused by the service connected back disability.  No aggravation opinion was provided and no etiology opinion regarding service causation was provided.  

Considering the above, a new VA examination and etiology opinion are needed.  An opinion which addresses whether the peripheral neuropathy was caused by frostbite or a back injury in service, and whether it was caused by or is aggravated by the service connected back disability should be obtained.

Further, for completeness of the record, all outstanding relevant VA outpatient treatment records should be obtained and associated with the claim file.  It is noted that the most recent VA treatment records are contained in the Virtual VA portion of the Veteran's electronic file and date to November 2013.  

Finally, the issue of entitlement to TDIU is inextricably intertwined with the other issues on appeal being remanded herein.  As such, the Board will defer a decision on that issue until the requested development has been completed.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request and associate with the claim file all SSA records.

2. The AOJ should associate with the claim file all outpatient VA treatment records since November 2013 to the present for treatment of the disabilities on appeal.

3. After the above developments have been completed, schedule the Veteran for an appropriate VA examination to determine the current level of severity of the service connected DDD L5-S1 and the laceration of the right shin with acute osteomyelitis.  The examiner should be given access to the Veteran's claim file.  All appropriate tests should be conducted.

The report should provide all necessary findings to allow for an assessment of the current level of severity of the DDD L5-S1 and laceration of the right shin with acute osteomyelitis.  These findings should include ranges of motion, any limitations after repetitive use, and specific findings as to any scars related to the disabilities.  

Any opinions rendered should be accompanied by a full rationale.

4. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the peripheral neuropathy of the lower extremities.  The examiner should be given access to the Veteran's claim file.  All appropriate tests should be conducted.

After a full examination of the Veteran, the examiner should provide the following opinion(s): (1) whether it is at least as likely as not that the Veteran's peripheral neuropathy of the lower extremities was caused by any incident in service to include frostbite during claimed SEAL training and/or a back injury in service; and, (2) whether it is at least as likely as not that the Veteran's peripheral neuropathy of the lower extremities was caused by or aggravated by the service connected DDD L5-S1.  In providing their opinion, the examiner should specifically consider and comment on the previous opinions of record to include the June 2011 and January 2013 VA examinations, and the August 2016 private medical opinion.  A complete rationale should be provided for any opinion rendered.  

If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




